Citation Nr: 9915707	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  95-31 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-operative right shoulder arthroplasty as secondary to 
service-connected post-operative hemiarthroplasty of the left 
shoulder due to recurrent dislocations.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1961 to September 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 1995, the RO denied the claim of entitlement to 
service connection for a right shoulder total arthroplasty as 
secondary to a service-connected left shoulder disability.  

The Board notes that service connection for right shoulder 
arthroplasty as secondary to a service-connected left 
shoulder condition was denied in October 1992.  The veteran 
was informed of the denial via letter dated in December 1992.  
The veteran did not appeal the decision which became final in 
December 1993.  The RO, in its January 1995 rating decision 
considered the issue on appeal on a de novo basis.  However, 
in accordance with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
the Board is obligated to address the issue of new and 
material evidence regardless of whether the RO based its 
determination on that issue.  Hence, the Board will proceed 
with a determination of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for post-operative right shoulder arthroplasty 
claimed as secondary to service-connected post-operative 
hemiarthroplasty of the left shoulder due to recurrent 
dislocations which was denied in October 1992.  

The issue on appeal was originally before the Board in June 
1997 at which time it was remanded in order to obtain a 
medical opinion on the etiology of the right shoulder 
disorder.  


FINDINGS OF FACT

1.  Evidence received since the October 1992 determination 
wherein the RO denied the claim of entitlement to service 
connection for right shoulder arthroplasty as secondary to a 
service-connected left shoulder disability bears directly and 
substantially upon the issue, and by itself or in connection 
with the evidence previously of record, is so significant 
that it must be considered in order to fully decide the 
merits of the claim.  

2.  The reopened claim of entitlement to service connection 
for post-operative right shoulder arthroplasty as secondary 
to service-connected post-operative hemiarthroplasty of the 
left shoulder due to recurrent dislocations is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

3.  Post-operative right shoulder arthroplasty is not 
causally related to service-connected post-operative 
hemiarthroplasty of the left shoulder due to recurrent 
dislocations.  


CONCLUSIONS OF LAW

1.  Evidence received since the October 1992 determination 
wherein the RO denied the claim of entitlement to service 
connection for right shoulder arthroplasty as secondary to a 
service-connected left shoulder disability is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  
38 C.F.R. §§  3.156(a), 20.1103 (1998).  

2.  The claim of entitlement to service connection for post-
operative right shoulder arthroplasty as secondary to 
service-connected post-operative hemiarthroplasty of the left 
shoulder due to recurrent dislocations is well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  

3.  Post-operative right shoulder arthroplasty is not 
proximately due to or the result of service-connected post-
operative hemiarthroplasty of the left shoulder due to 
recurrent dislocations.  38 U.S.C.A. § 5107(b);  38 C.F.R. 
§ 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may be granted for a disorder which is 
proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) (1998).

In Allen v. Brown, the Court held that the term "disability," 
as used in 38 U.S.C.A. § 1110 (West 1991), refers to 
impairment of earning capacity and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected disability, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected disability, shall be compensated.

Thus, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (1998).
If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).


The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209, 218-19 (1999);  Winters v. 
West, 12 Vet. App. 203, 206 (1999).  First, the Board must 
determine whether the evidence presented or secured since the 
prior final denial of the claim is "new and material."  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins & Winters 
supra.  


Factual Background

The evidence which was of record at the time of the October 
1992 rating decision wherein the RO denied the claim of 
entitlement to service connection for right shoulder 
arthroplasty as secondary to a service-connected left 
shoulder condition is reported below.  

Review of the service medical records shows no abnormalities 
were noted at the time of the separation examination which 
was conducted in July 1964.  There were no complaints of, 
diagnosis of or treatment for a right shoulder injury 
reported in the service medical records.  

The RO granted service connection for dislocation of the left 
shoulder in December 1964.  

The report of an October 1966 VA examination did not address 
a right shoulder disorder.  

The report of an October 1971 VA examination included a 
notation that an X-ray of the right shoulder appeared to be 
normal.

VA hospitalization records dated from January to February 
1968 did not evidence a right shoulder disorder.  

VA outpatient treatment records show that in November 1991, 
the veteran sought treatment for chronic problems with his 
right shoulder.  In December 1991, bilateral degenerative 
joint disease of the shoulders was assessed.  In June 1992, a 
right total shoulder arthroplasty was conducted to treat 
progressive osteoarthritis of the right shoulder with limited 
range of motion.  

By rating decision dated in October 1992, the RO denied the 
veteran's claim of entitlement to service connection for 
right shoulder arthroplasty as secondary to a service-
connected left shoulder disability.  The RO found there was 
no evidence of a causal relationship between the service-
connected left shoulder disability and the right shoulder 
degenerative joint disease with subsequent right total 
shoulder arthroplasty.  The veteran was informed of the 
decision and of his appellate and procedural rights via 
letter dated in December 1992.  The veteran did not appeal 
the RO's decision which became final in December 1993.  

The evidence added to the record subsequent to the October 
1992 rating decision wherein the RO denied service connection 
for right shoulder arthroplasty as secondary to a service-
connected left shoulder disability is reported below.  

A VA examination conducted in November 1993 did not pertain 
to a right shoulder disorder.  



VA outpatient treatment records have been associated with the 
claims file.  A May 1992 X-ray of the right shoulder resulted 
in a finding of degenerative joint disease with spur 
formation, narrowing of the joint space and eburnation.  A 
treatment record dated in April 1993 included as an addendum, 
a doctor's opinion that the veteran's left shoulder 
disability "possibly" contributed to the right shoulder 
condition.  Other treatment records evidence complaints of 
and treatment for a right shoulder disorder and include 
findings of bilateral degenerative joint disease of the 
shoulders.  

A VA examination was conducted in May 1998.  The VA examiner 
recorded that he has reviewed the claims file.  The veteran 
reported that he began to develop right shoulder pain, 
clicking and popping in approximately 1988.  He complained of 
pain and some weakness on strenuous use of the right 
shoulder.  X-rays of the shoulders revealed that arthroplasty 
components were in satisfactory position.  

A June 1998 addendum to the May 1998 VA examination report 
included the opinion that the veteran's right shoulder 
disorder was not causally related to the left shoulder 
condition.  There was no literature evidence the examiner was 
aware of indicating that individuals develop an increased 
incidence of arthritis in the shoulder joints secondary to 
dysfunction of the opposite upper extremity.  

The examiner noted that the veteran had a pre and post 
military history of heavy shoulder usage in sports and 
occupations that had been shown to have some relationship to 
arthritic development which the examiner would consider to be 
the more likely cause of the right shoulder disorder.  The 
left arm was functional and the veteran's history indicated 
that he did use the extremity in all his activities.  The 
examiner also noted a history of arthritis in multiple other 
joints which suggested a generalized primary arthritic 
condition as a contributor to the right shoulder disorder.  


Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
post-operative right shoulder 
arthroplasty as secondary to service-
connected post-operative hemiarthroplasty 
of the left shoulder due to recurrent 
dislocations.  

The veteran seeks to reopen his claim for service connection 
for post-operative right shoulder arthroplasty as secondary 
to service-connected post-operative hemiarthroplasty of the 
left shoulder due to recurrent dislocations which the RO 
denied in October 1992.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in the October 1992 decision 
discloses that service connection was denied because there 
was no evidence of a causal relationship between the service-
connected left shoulder disability and the right shoulder 
disorder.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for post-operative right shoulder arthroplasty as 
secondary to service-connected post-operative 
hemiarthroplasty of the left shoulder due to recurrent 
dislocations.  Associated with the claims file is an 
outpatient treatment record dated in April 1993 which 
includes an opinion that the veteran's right shoulder 
condition was possibly related to the service-connected left 
shoulder disability.

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for post-operative right 
shoulder arthroplasty as secondary to service-connected post-
operative hemiarthroplasty of the left shoulder as there is 
now of record competent medical evidence which expresses an 
association between the service-connected left should 
disability and the right shoulder disorder.  The evidence 
submitted bears directly and substantially upon the issue of 
entitlement to service connection for the right shoulder 
disorder, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  

Whether the claim of entitlement to 
service connection for post-operative 
right shoulder arthroplasty as secondary 
to service-connected post-operative 
hemiarthroplasty of the left shoulder is 
well-grounded.

The Board finds the reopened claim of entitlement to service 
connection for post-operative right shoulder arthroplasty 
claimed as secondary to service-connected post-operative 
hemiarthroplasty of the left shoulder is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  

Included in the claim files is an opinion from a VA physician 
indicating a possible association between the service-
connected left shoulder disability and the right shoulder 
disorder.  

As there is competent evidence of record of a current 
diagnosis of a right shoulder disorder which has been linked 
to the veteran's service-connected left shoulder disability, 
the Board finds the claim is well grounded.  

Entitlement to service connection for 
post-operative right shoulder 
arthroplasty as secondary to service-
connected post-operative hemiarthroplasty 
of the left shoulder.

Initially the Board notes the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds the preponderance of the evidence is against 
the claim of entitlement to service connection for post-
operative right shoulder arthroplasty as secondary to 
service-connected post-operative hemiarthroplasty of the left 
shoulder.  The evidence which supports the veteran's claim is 
the April 1993 VA outpatient treatment record which shows 
that the right shoulder disorder is "possibly" contributed 
to by the left shoulder disability.  The evidence against the 
veteran's claim is the opinion expressed on the May 1998 VA 
examination which affirmatively found that there was no 
causal connection between the shoulder symptomatology.  

The physician who provided the April 1993 opinion did not 
provide any rationale for his conclusion.  It is not known 
what records the physician had reviewed in making this 
opinion.  This physician only reported a possibility of a 
causal relationship between both shoulders.  The Board places 
greater probative weight on the opinion included in the June 
1998 addendum to the May 1998 VA examination.  

The physician reviewed the entire claims file and supported 
his opinion with an adequate rationale (no medical literature 
which supports the causal relationship; a pre and post-
service history of heavy shoulder use and also a history of a 
generalized arthritic condition).  This physician 
affirmatively found no relationship between the service-
connected left shoulder disability and the right shoulder 
disorder.  

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for post-operative 
right shoulder arthroplasty as secondary to service-connected 
post-operative hemiarthroplasty of the left shoulder due to 
recurrent dislocations.  


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
post-operative right shoulder arthroplasty as secondary to 
service-connected post-operative hemiarthroplasty of the left 
shoulder, the appeal is granted in this regard.  

The veteran has submitted a well grounded claim of 
entitlement to service connection for post-operative right 
shoulder arthroplasty as secondary to service-connected post-
operative hemiarthroplasty of the left shoulder.  

Entitlement to service connection for post-operative right 
shoulder arthroplasty as secondary to service-connected post-
operative hemiarthroplasty of the left shoulder is denied.  


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

